
	
		II
		111th CONGRESS
		2d Session
		S. 3782
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 14, 2010
			Mrs. McCaskill
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend the National Defense Authorization
		  Act for Fiscal Year 2010 to extend the authority of the Secretary of the Navy
		  to enter into multiyear contracts for F/A–18E, F/A–18F, and EA–18G
		  aircraft.
	
	
		1.Multiyear procurement authority for
			 F/A–18E, F/A–18F, and EA–18G aircraft
			(a)Extension of certificationParagraph (2) of section 128(a) of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 2217) is amended by striking a reference to March and
			 inserting a reference to September.
			(b)Required authoritySuch section 128 is further amended by
			 adding at the end the following:
				
					(e)Required authorityNotwithstanding any other provision of law,
				with respect to a multiyear contract entered into under subsection (a), this
				section shall be deemed to meet the requirements under subsection (i)(3) and
				(l)(3) of section 2306b of title 10, United States
				Code.
					.
			
